Gillespie, J.,
dissenting.
I dissent with reluctance. Appellee is justly entitled to the relief granted. The ordinance is void.
Able counsel for appellee was probably justified under Crittenden v. Town of Booneville, 92 Miss. 277, 45 So. 723, in arriving at the conclusion that prohibition was the proper writ to accomplish his purpose. But I think Fanning v. Town of Hickory, 201 Miss. 620, 30 So. 2d 65, should be followed. It is a later case and is consistent with the authorities; nor do I think it can be reconciled with the Crittenden case. I think now is a good time to remove the confusion left by some of our older cases. No one would be hurt in this case, except as to court costs.
If appellee desired to proceed against the City of New Albany alone, his remedy was injunction. If he desired • to proceed against the Police Court, his remedy was prohibition.
*432The authorities are legion that injunction is the proper and available remedy against the enforcement of invalid municipal ordinances. 28 Am. Jur., Injunctions, Sec. 186.
The office and purpose of prohibition is to prevent an encroachment, excess, usurpation, or assumption of jurisdiction on the part of an inferior court or tribunal. 42 Am. Jur., Prohibition, Sec. 5. Prohibition is essentially jurisdictional. Ibid., Sec. 3. It operates to restrain the tribunal, not the parties to litigation. 28 Am. Jur., Injunctions, Sec. 191. Injunction operates on the parties. If there is an adequate remedy available by injunction, or otherwise, prohibition does not lie. 42 Am. Jur., Prohibition, Sec. 8.
This case seems to proceed on the theory that since the city is made a party it follows that the police court is a party, and that an order directed to the city is binding on the police court, notwithstanding the proceedings were not directed to the police court, nor the justice thereon as such. In my view, the city is not the police court. The city is the prosecutor, not a judicial body, insofar as the cases appearing on the police court are concerned. In other words, the writ of prohibition was directed to a party to the suit instead of the tribunal. Sec. 3374-103, et seq., Mississippi Code of 1942, established a police court, provided for its organization, that it shall have a docket, and prescribed its jurisdiction. All prosecutions are in the name of the city. The city is a party litigant in all prosecutions for violations of municipal ordinances. The city cannot control the court, else the court is a mere pretense and a sham. I think the court is due the dignity of being called a court as the legislature provided, with all the independence that any court must have according to our laws and tradition. The police justice is not a mere vassal of the city required to do its bidding. He is an independent judicial officer beholden to none save the law.
*433I do not think we have reached the point where we desire to abolish the distinctions between extraordinary writs. So long as we have distinctions, we should restrict each to its proper area and nse.
Roberds, J., joins in this dissent.